TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00050-CV




              Edward Skip Cassavaugh, Mary Ann Cassavaugh, James Clayton
                            and Bonnie Clayton, Appellants

                                                    v.

                                        ACandS, Inc., Appellee


         FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
             NO. 26,725, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING




                 Appellants have filed an unopposed motion to dismiss. We grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a)(2).




                                                 Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellants= Motion

Filed: May 9, 2002

Do Not Publish